Hines, J.
The questions propounded by the Court of Appeals involve the construction of certain provisions in a policy of life insurance. One of these provisions is as follows: “If . . the insured shall furnish to the Company due proof that . . he has become wholly disabled by. bodily disease, so that he is and thereby will be permanently and continuously unable to engage in any occupation whatever for remuneration or profit, and that such disability has existed continuously for not less than sixty days prior to the furnishing of proof, thereupon the Company will grant the following benefits.” Another of these provisions is as follows: “The company by endorsement hereon shall waive the payment of premiums which thereafter may become due under this policy during the continuance of the said total disability of the insured.” Another is as follows: “Furthermore, the company will pay to the insured each month fifty dollars, . . the first monthly payment to be made six months after receipt of due proof of the said total disability, . . and subsequent payments monthly thereafter during the continuance of said total disability of the insured and prior to the maturity of this policy.” The question is this: “Could a disability which had lasted for only sixteen months and from which the insured then recovered be a ‘permanent disability’ within the meaning of these clauses of the policy ?” This court has adopted certain rules for its guidance in the construction of policies of insurance. If such a- policy is capable of two constructions, that interpretation must be placed upon it which is most favorable to the insured. Massachusetts &c. Asso. v. Robinson, 104 Ga. 256 (30 S. E. 918, 42 L. R. A. 261). Policies of insurance will be liberally construed in favor of the object to be accomplished, and provisions therein will be strictly construed against the insurer, as they are issued upon printed forms prepared by experts at the instance of the insurer, in the preparation of which the insured has no voice. Johnson v. Mutual Life Ins. Co., 154 Ga. 653 (115 S. E. 14).
With these legal signposts for our guidance, what is the proper construction of the above provision of this policy? Does the language, “permanently- and continuously,” mean that the total *172disability must last forever before the insured will be entitled to the benefits provided in the policy? Permanent is the antithesis of temporary. The word “permanent” does not always mean forever or lasting forever. The meaning of that word is to be construed according to its nature and in its relation to the subject-matter of the contract. Mead v. Ballard, 7 Wall. 290 (19 L. ed. 190); Texas & Pacific Ry. Co. v. Marshall, 136 U. S. 393 (supra). The words, “permanently and continuously,” standing alone, would mean that the total disability must be a lasting one; but when these words are taken in connection with other language used in the several provisions of this policy set out above, the fair construction of these words is, not that the total disability shall last or exist forever, but that a disability which existed continuously for no less than sixty days prior to the furnishing of proof is, within the meaning of the policy, a permanent disability. The first provision quoted expressly provides that where “such disability has existed continuously for not less than sixty days prior to the furnishing of proof, thereupon the company will grant” to the insured the benefits provided for in the policy. So it seems to us that the evident purpose of the provision is that a total disability existing for a period not less than sixty days prior to the furnishing of proof thereof is to be considered a permanent disability. The other language used in these provisions strengthens this view and construction. Upon proof being furnished of such disability, “the company by endorsement . . shall waive the payment of the premiums which thereafter may become due'under this policy during the continuance of the said total disability of the insured.” This provision carries an implication that the insurer contemplated that the disability might terminate, in which event the waiver of the payment of premiums would come to an end, and the insured would have to begin to pay premiums again. It contemplates that the disability, proof of which would entitle the insured to the benefits provided, might not last forever, but might end, and that after the cessation of the total disability the benefits would cease. The monthly payments of $50 would be made “during the continuance of said total disability of the insured and prior to the maturity of this policy.” This language clearly indicates that the insurer meant that the total disability, on proof of which it would grant the benefits named, was not one which might last, during the entire life *173of the insured, but one which might end prior to his death. So we are of the opinion that under the terms of this policy a total disability which lasted for sixteen months was a permanent disability in the meaning of the above provisions of this policy. In Hipp v. Fidelity &c. Ins. Co., 128 Ga. 491 (supra), the policy provided that after the insured became totally and permanently incapacitated, he would be entitled to either one of two options, and there was no language used in the policy which indicated that the permanent incapacity might be less than a lasting one. On the contrary, Judge Lumpkin, in the opinion, declared that there was language which negatived any such idea. Besides, the point actually decided in that case is found in the eighth headnote, which does not deal with the question which we now have under consideration. In Wright v. Fuller, 148 Ga, 223 (supra), the question with which we are now dealing was not raised.
So we are of the opinion that the first and second questions propounded by the Court of Appeals should be answered in the affirmative. This renders an answer to the third question unnecessary.

All the Justices concur.